Citation Nr: 0734979	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  06-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


ISSUES


1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of dental implant surgery, to include broken jaw 
(lower left), and pain and numbness in the upper and lower 
lip (left side), left cheek, and left chin area.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
graft site, left thigh, for graft in left jaw, as a result of 
dental implant surgery, claimed as resulting in numbness and 
loss of feeling from the left hip to the left knee.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches in the area of the neck to the top of the head and 
behind the left ear, claimed as a residual of dental implant 
surgery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from September 1964 
to September 1966, including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In August 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in New York, New 
York.  The transcript of that hearing is of record.

The veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disabilities stemming from 
oral surgery done on April 7, 2003.  Pre-surgery report shows 
that planned procedures were left anterior iliac crest bone 
harvesting; left maxillary sinus lift and onlay bone 
grafting; left mandibular segmental osteotomy with placement 
of alveolar distractor; and placement of endosteal implants 
in the right mandible.  Post-surgery report by attending 
surgeon includes the following:

Left mandible was exposed, corticotomies 
were outlined, predrilling and adaptation 
of the distractor was performed but in 
the process of completing the osteotomy 
the mandible fractured along the proximal 
left body.  The fracture was recognized 
immediately and was treated by 
maxillomandibular fixation.   . . . 
Patient was taken to the recovery room 
and when awake was informed of the 
occurrence.

During his Board hearing the veteran testified as follows:

When they did do this operation, the 
purpose of that particular operation was 
to inject the graft on the upper, it 
wasn't on the lower at that time.  In 
fact, that's what the problem was, and 
that's why I was surprised.  I think why 
is my jaw broke on the bottom when 
actually he was putting an implant on the 
upper.  "Oh, well, because we have to 
open mouth wide open, you know, we needed 
to be able to get into that part of your 
mouth."  So, they, they, I don't know, 
they pulled my mouth wide open, that's 
when it broke.

Hearing transcript at 16.

He reports that, apart from some warning about residual 
numbness in his leg, he was not informed of the risks of 
surgery, and contends that his additional disabilities were 
unforeseen.  In fact, he testified that he was told that his 
leg "would recuperate completely; that there'd be no, there 
should be no residuals."  Hearing transcript at 18.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care or medical or surgical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the hospital care or 
medical or surgical treatment caused the veteran's additional 
disability and that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  38 C.F.R. 
§ 3.361.  Signature consent is required for all diagnostic 
and therapeutic treatments or procedures that require the use 
of sedation; require anesthesia or narcotic analgesia; are 
considered to produce significant discomfort to the patient; 
have a significant risk of complication or morbidity; require 
injections of any substance into a joint space or body 
cavity; or involve testing for Human Immunodeficiency Virus 
(HIV).  38 C.F.R. § 17.32(d).

In November 2005 the RO sent the claims file for a medical 
opinion.  In comments dated in November 2005 a C&P 
neurologist informed as follows:  

Numbness in the region of the bone graft 
from the hip is related to the disruption 
of local small nerve endings in the area 
and may or may not improve over a 
prolonged period of time as these nerves 
do tend to grow back, but very slowly.  
Regarding headaches, the headaches may be 
related to stress related to the fracture 
as well as manipulation about the head 
region.  Again, these may or may not be 
permanent.

Although the neurologist opined that the headaches and nerve 
damage in the left hip may or may not be permanent, he did 
not inform as to whether these disorders are due to the April 
7, 2003, oral surgery.  See 38 C.F.R. § 3.361.

The claims file was also reviewed by a C&P ENT examiner, who 
averred as follows:

In my opinion the distribution of 
numbness is not anatomically related to 
the surgical procedure performed.  The 
patient's fracture could have easily 
caused injury to the inferior alveolar 
nerve, which could cause either transient 
or permanent numbness in the distribution 
of the body/angle and ramus of the 
mandible.  If there was also injury to 
the mental nerve from the fracture, then 
there would be numbness of the left lower 
chin and lip.  The cheek numbness could 
either be extension of the inferior 
alveolar nerve injury or from an 
associated malar fracture, which passes 
through the infraorbital foramen injuring 
the nerve of the same name.  The numbness 
from the hip-knee sounds more like a 
lumber radiculopathy not from taking a 
iliac crest bone graft.  The headaches 
could be caused either by a TMJ disorder 
or from a cervical radiculopathy.  

I believe that the aforementioned could 
account for this individual's problem.  I 
do not feel that there was any negligence 
on the part of the physicians performing 
the procedure to repair the patient's 
mandible fracture.

In addition to the foregoing, the claims file was also 
reviewed by an oral surgeon, who rendered the following:  

Chief complaint.  Multiple complaints 
dating back to original OR procedures 
performed 4/7/03, including "numbness or 
tingling" of the left side lower jaw 
that progressed to the upper jaw, cheek, 
side of his head, and back of his ear.  
His sinus feels congested, he has 
earaches, and headaches.  He states some 
hearing loss, although admits that may be 
combat related.  He also states that he 
has pain in the left maxilla where the 
bone graft was placed.  He favors his 
right side when eating.  He states that 
when he awoke after surgery, his jaws 
were wired closed.  This also caused him 
to lose weight and he was on pain 
medication for an extended period.

History of Present Illness.  Underwent 
autogenous bone graft from his left hip 
to augment the left maxilla due to 
inadequate bone needed to support future 
dental implants.  An alveolar distraction 
procedure was also attempted in the left 
mandible, again to create more bone for 
future implant placement.  This resulted 
in inadvertent fracture of the left 
mandibular body, immediately treated 
intraoperatively with a closed reduction 
and intermaxillary fixation.  [emphasis 
added]  Distraction procedure was not 
completed.  Date was 4/7/03, and the 
procedures were performed in the OR under 
general anesthesia.  Patient state's that 
due to the fact that he was on pain 
medications, he was not aware of any 
initial nerve numbness or findings, that 
these came later.  . . .

IMPRESSION:  Continuing patient symptoms 
secondary to 2003 surgery as per patient 
history.  Positive findings listed above.

OPINION:  No additional disabilities 
noted other than those as previously 
stated as listed on the AMIE 2507.  The 
disabilities stated were due to an 
intraoperative complication.

Although this examiner propounds a link between continuing 
symptomatology (additional disabilities) and the April 2003 
surgery; he does not specify what the additional disabilities 
are.  As insufficient information regarding additional 
disabilities has been provided in each of these reports, the 
claims file should be sent for additional review and opinion.  
38 C.F.R. § 3.159.

The Board also notes that during his August 2007 hearing the 
veteran testified regarding informed consent, but did not 
acknowledge, and the record does not contain, a signed 
document.  On remand, VA should obtain the veteran's signed 
consent form for the April 2003 surgery.  See 38 C.F.R. §§ 
3.361(d)(ii), 17.32(d).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request a copy of the consent form 
signed by the veteran prior to his April 
7, 2003, oral surgery. 

2.  Send the claims file for appropriate 
examination(s) regarding the veteran's 
claim for §1151 compensation for additional 
disabilities from his April 7, 2003, 
surgery.  The claims file must be made 
available to, and reviewed by, the 
examiner(s), and the report must reflect 
that the claims file (including the August 
9, 2007, Board hearing transcript) was 
reviewed.  The examiner(s) are requested to 
state whether there are any additional 
disabilities stemming from the April 7, 
2003, surgery; and, if so, to clearly 
identify and fully describe the extent of 
all additional disabilities.  The 
examiner(s) should provide a complete 
rationale for each opinion provided.  The 
examiners are specifically requested to 
respond to the following questions:

o	Whether the pain and numbness in the 
veteran's upper and lower lip (left 
side), left cheek, and left chin area 
are at least as likely as not (50 
percent probability or more) a result 
of the April 7, 2003, oral surgery; 
and, if so, to fully describe the 
extent of disability present, 

o	Whether the pain and numbness in the 
veteran's left knee to hip area is at 
least as likely as not (50 percent 
probability or more) a result of his 
April 7, 2003, surgery; and, if so, to 
fully describe the extent of 
disability present;

o	Whether the headaches in the area of 
the neck to the top of the head, 
behind the left ear, are at least as 
likely as not (50 percent probability 
or more) a result of the veteran's 
April 7, 2003, surgery.  


3.  Readjudicate the veteran's claims for 
§1151 compensation.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1), 
and given opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



